  Case: 1:15-cv-02376 Document #: 169 Filed: 03/23/21 Page 1 of 24 PageID #:1954




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

 KURT JOHANSEN,

 Plaintiff,
                                                   Case No. 15-cv-2376
 v.
                                                   Judge Mary M. Rowland
 WEXFORD HEALTH SOURCES, et
 al.,

 Defendants.

                      MEMORANDUM OPINION AND ORDER

      Plaintiff has petitioned for attorneys’ fees and costs under 42 U.S.C. § 1988,

seeking attorneys’ fees in the amount of $532,417.50 and costs totaling $7,035.27.

Defendants Katie Johnson and Trina Weatherspoon filed objections (Dkt. 167). For

the reasons stated below, the Court grants the petition [160] in the amount of

$295,321.45 in fees and $3,094.40 in costs.

      I. Legal Standard

      “In any action or proceeding to enforce a provision of [section 1983] of this title,

…the court, in its discretion, may allow the prevailing party, other than the United

States, a reasonable attorney’s fee as part of the costs.” 42 U.S.C. § 1988(b).

“Generally, the prevailing party in a civil rights lawsuit is entitled to an award of

attorney’s fees.” Capps v. Drake, 894 F.3d 802, 804 (7th Cir. 2018) (citing 42 U.S.C. §

1988(b)). The size of the fee award “is a function of three numbers: the hours worked,

the hourly rate, and any overall adjustments up or down.” Sommerfield v. City of

Chicago, 863 F.3d 645, 650 (7th Cir. 2017). As the Seventh Circuit has explained:

                                                                                        1
  Case: 1:15-cv-02376 Document #: 169 Filed: 03/23/21 Page 2 of 24 PageID #:1955




      The district court first calculates the lodestar, which is the hours
      reasonably expended multiplied by the reasonable hourly rate—and
      nothing else. The total time should exclude work that was excessive,
      redundant, or otherwise unnecessary. The lodestar may also take into
      account factors such as the amount involved and the results obtained,
      as well as the experience, reputation, and ability of the attorneys. Once
      the lodestar is calculated, it may be appropriate to adjust it further.
      While a plaintiff who achieves excellent results should receive the entire
      lodestar, that sum may be excessive for one who has achieved only
      partial or limited success.

Id. (internal citations and quotation marks omitted). Of the “Hensley factors,”

“’[p]erhaps the most important…is the degree of success on the merits, especially

‘where a plaintiff is deemed ‘prevailing’ even though he succeeded on only some of his

claims for relief.’” Montanez v. Simon, 755 F.3d 547, 553 (7th Cir. 2014) (quoting

Hensley v. Eckerhart, 461 U.S. 424, 434, 103 S. Ct. 1933, 76 L.Ed. 2d 40 (1983)). If a

“plaintiff prevails on only some of his interrelated claims,...the ‘district court may

attempt to identify specific hours that should be eliminated, or it may simply reduce

the award to account for the limited success.’” Sottoriva v. Claps, 617 F.3d 971, 975

(7th Cir. 2010) (citation omitted).

   Federal Rule of Civil Procedure 54(d) provides that unless a federal statute, the

Federal Rules, or the Court provides otherwise, costs “should be allowed to the

prevailing party.” Fed.R.Civ.P. 54(d)(1). Pursuant to 28 U.S.C. § 1920, the Court may

tax as costs certain fees, including those for “transcripts necessarily obtained for use

in the case” and “for exemplification and the costs of making copies of any materials

where the copies are necessarily obtained for use in the case.” The prevailing party is

presumptively entitled to costs. Beamon v. Marshall & Ilsley Trust Co., 411 F.3d 854,

864 (7th Cir. 2005). The burden is on the prevailing party to establish that the

                                                                                      2
    Case: 1:15-cv-02376 Document #: 169 Filed: 03/23/21 Page 3 of 24 PageID #:1956




potentially recoverable costs it incurred were necessary and reasonable. Trs. of Chi.

Plastering Inst. Pension Trust v. Cork Plastering Co., 570 F.3d 890, 906 (7th Cir.

2009). If the prevailing party satisfies that burden, the burden shifts to the opposing

party to show that the costs are inappropriate. Beamon, 411 F.3d at 864.

    II. Background

      A. Background of the case 1

    Plaintiff Johansen is a former pretrial detainee who was primarily detained in

McHenry County Jail. He brought claims under 42 U.S.C. § 1983 for his treatment

during his detention at Lake County Jail. His five-count Amended Complaint, filed

December 3, 2015, named thirty-six defendants, including Lake County, Illinois, and

two members of the Lake County Sheriff’s Department (collectively, the “Lake County

Defendants”); and Wexford Health Sources, Inc. (“Wexford”) and numerous Wexford

employees (collectively, “Wexford Defendants”). Against Katie Johnson, a Wexford

social worker, Johansen brought a claim for inadequate medical care under § 1983

and the Fourteenth Amendment’s Due Process Clause. Both Johansen and Defendant

Johnson cross-moved for summary judgment.

    On February 22, 2019, the Court granted summary judgment against Johnson

and in favor of Johansen. (Dkt. 109). In that order, the Court also granted summary

judgment in favor of Defendants with respect to Townsend, Perez, Dr. Mizuno, and

Wexford, and denied both motions for summary judgment with respect to




1A more fulsome factual and procedural history is described in the Court’s February 22, 2019
and January 27, 2020 opinions. (Dkts. 109, 130).
                                                                                          3
     Case: 1:15-cv-02376 Document #: 169 Filed: 03/23/21 Page 4 of 24 PageID #:1957




Weatherspoon. Johnson requested reconsideration of the grant of summary judgment

against her. The Court denied that request. (Dkt. 130).

      A trial date was set in May 2020, but a settlement conference was held and a

settlement reached in March 2020. On May 18, 2020, this Court dismissed with

prejudice all remaining claims but retained jurisdiction over the issue of Section 1988

fees and costs to counsel for the plaintiff. (Dkt. 155).

       B. Plaintiff’s and Defendants’ proposals regarding fees

      Because the parties failed to agree on Plaintiff’s fees sought pursuant to Local

Rule 54.3, the following shows the fees claimed by Plaintiff and the fees Defendants

believe should be awarded. (see LR 54.3(e) statement (Dkt. 160-3)). 2

      Plaintiff’s claimed fees:

    Attorney              Hours               Hourly Rate         Total

    Mark F. Smolens       394.5               $600                $236,700.00

    Brian W. Coffman      240.3               $475                $114,142.50

    Nicole L. Barkowski 517.25                $350                $181,037.50
    Laura Smith           4.3                 $125                $537.50


      Defendants’ proposal, if Smolens and Barkowski are awarded any fees:
    Attorney              Hours               Hourly Rate         Total

    Mark F. Smolens       178                 $300                $53,400.00

    Brian W. Coffman      101                 $250                $25,250.00

    Nicole L. Barkowski 268.75                $225                $60,468.75
    Laura Smith           2.9                 $125                $362.50



2 Plaintiff reduced Coffman’s requested rate to $475 since the filing of the LR 54.3(e)
statement. (Dkt. 160 at 25).
                                                                                      4
  Case: 1:15-cv-02376 Document #: 169 Filed: 03/23/21 Page 5 of 24 PageID #:1958




   III. Analysis

   Defendants object to Plaintiff’s fee petition on the following grounds: (1) the

Mottweiler & Smolens LLP attorneys’ fees and costs should not be allowed because

the Bankruptcy Court only appointed Coffman Law Offices PC to represent the

bankruptcy estate; (2) the hourly rates sought are excessive; and (3) the hours should

be reduced because of improper billing, duplicate and excessive time, and time spent

on administrative tasks. And while Plaintiff seeks an enhancement of 25% of the total

lodestar amount, Defendants contend that a 33% reduction is appropriate. Finally

Defendants object to several categories of Plaintiff’s requested costs.

   Despite courts consistently reiterating that attorney's fees “should not result in a

second major litigation” Hensley, 461 U.S. at 437; Pickett v. Sheridan Health Care

Ctr., 664 F.3d 632, 639 (7th Cir. 2011), that is what has happened here. As discussed

further below, Plaintiff has sought fees for time that is duplicative and excessive in

some instances, but Defendants’ objections to nearly all of Plaintiffs’ time entries

places significant burden on the Court and hampers the Court’s ability to evaluate

meritorious objections.

   A. Bankruptcy Court Proceedings

   Plaintiff filed a bankruptcy petition in October 2015. (In re Johansen, Case No.

15-82635). Defendants argue that the only firm the Bankruptcy Court approved to

represent the Estate was Coffman Law Offices. As a result, they contend, the

attorneys of Mottweiler & Smolens had only a “volunteer” relationship with the




                                                                                     5
  Case: 1:15-cv-02376 Document #: 169 Filed: 03/23/21 Page 6 of 24 PageID #:1959




Bankruptcy Estate and cannot seek any compensation for their work in this case. As

such the total award, according to Defendants, would be $25,250.

   Defendants’ arguments to deny Mottweiler & Smolens LLP any recovery in this

case are unpersuasive. First, the day after Coffman filed this lawsuit on behalf of

Plaintiff on March 19, 2015, Smolens and Barkowski filed their appearances as

counsel for Plaintiff. (Dkts. 4, 6). Thus like Coffman, Smolens and Barkowski have

represented Plaintiff for five years. Seven months after filing this suit, Johansen and

his wife filed their Chapter 7 bankruptcy petition. When Plaintiff and his wife filed

for Chapter 7, the Bankruptcy Trustee’s “motion to employee attorneys” stated that

“to perform his duties as Trustee,” the Trustee sought to retain Coffman Law Offices

“as counsel for the Trustee.” (Dkt. 167-1). The motion further stated that the

attorneys sought compensation in accordance with the contract for legal services,

attached to the motion. Id. That retainer agreement was signed by Plaintiff, Coffman

and Smolens, and appointed and retained “Coffman Law Offices P.C. and attorney

Mark Smolens” as Plaintiff’s counsel. (Dkt. 167-2, emphasis added). The bankruptcy

judge, having been presented the retainer agreement, granted the Trustee’s motion

on January 13, 2016.

   Despite this record, Defendants argue that Mottweiler & Smolens LLP was in a

volunteer relationship with the bankruptcy estate. (Dkt. 167 at 9, citing Fed. R.

Bankr. P. 2014(a) and Section 327(a)). Defendants unpersuasively rely on cases

concerning reimbursement from the Bankruptcy Estate, not § 1988 fees. (Dkt. 167 at

10). There is no basis to conclude that Mottweiler & Smolens LLP should not be



                                                                                     6
    Case: 1:15-cv-02376 Document #: 169 Filed: 03/23/21 Page 7 of 24 PageID #:1960




compensated for the work performed in this matter. The Bankruptcy Trustee’s

approval of the settlement bolsters this conclusion.

    In April 2020, the Trustee’s motion to approve the settlement stated that the issue

of the award of attorneys’ fees to the Bankruptcy Estate’s special counsel, Brian

Coffman, “will be reserved for further order of the [U.S. District] court. . . and will no

longer [be] part of this bankruptcy proceeding.” (Dkt. 167-4). The Bankruptcy Court’s

order approving the settlement stated that the attorneys’ fees to “the Bankruptcy

Estate's special counsel, Brian Coffman, et al., if any, will be determined by the U.S.

District Court for the Northern District of Illinois, Eastern Division.” (Dkt. 167-5,

emphasis added).

    Thus both the Trustee’s motion and the Bankruptcy Court’s order (1)

acknowledged more attorneys were involved than Mr. Coffman; and, in any event, (2)

left the matter of awarding reasonable attorneys’ fees wholly to this Court. Nothing

in the parties’ settlement agreement or the Bankruptcy Court’s order confined this

Court’s determination of a reasonable fee award under § 1988 to Mr. Coffman only. 3

In light of all of these factors and the well-settled authority and discretion vested in

this Court to determine fees in civil rights cases (42 U.S.C. § 1988(b); see Gautreaux

v. Chicago Hous. Auth., 491 F.3d 649 (7th Cir. 2007)), the Court finds Mottweiler &

Smolens LLP is eligible for reasonable fees and costs in this matter.


3 To the contrary, Johansen’s release contained in the settlement agreement, presumably
reviewed if not drafted by Defendants, dismissed with prejudice the action, save the Section
1988 fees and costs to “Plaintiff's attorneys” (plural), to be decided by this Court. (Dkt. 160-9
at 5). This document should have been filed in the record under seal and the Court orders it
removed from the docket and placed in the record under seal.


                                                                                               7
    Case: 1:15-cv-02376 Document #: 169 Filed: 03/23/21 Page 8 of 24 PageID #:1961




    B. Defendants’ Objections to Hourly Rates

    The hourly rate component of the lodestar “must be based on the market rate for

the attorney’s work.” Gautreaux, 491 F.3d at 659. “The market rate is the rate that

lawyers of similar ability and experience in the community normally charge their

paying clients for the type of work in question.” Id. See also Pickett v. Sheridan Health

Care Ctr., 813 F.3d 640, 645–46 (7th Cir. 2016) (reference point is “hourly rates that

attorneys of comparable skill, experience, and reputations charge for similar work.”). 4

    A court considers the following factors in setting a reasonable hourly rate:

        (1) the time and labor required; (2) the novelty and difficulty of the
        questions; (3) the skill requisite to perform the legal service properly; (4)
        the preclusion of employment by the attorney due to acceptance of the
        case; (5) the customary fee; (6) whether the fee is fixed or contingent; (7)
        time limitations imposed by the client or the circumstances; (8) the
        amount involved and the results obtained; (9) the experience,
        reputation, and ability of the attorneys; (10) the “undesirability” of the
        case; (11) the nature and length of the professional relationship with the
        client; and (12) awards in similar cases.

    Hensley, 461 U.S. at 430 n. 3.

        1. Mark Smolens

    Mr. Smolens seeks a fee of $600 per hour. Defendants argue that this request is

excessive and assert an hourly rate of $300 is reasonable. The Court determines that

a fee of $475 per hour in this case is reasonable for Mr. Smolens.

    The attorneys here largely employ contingent fee agreements and have not had

an adjudicated fee petition before. So “[t]he next best evidence of an attorney’s market

rate includes evidence of rates similarly experienced attorneys in the community


4Current rates are determined at the time the petition is filed. Adamik v. Motyka, 2018 WL
3574751, at *4 (N.D. Ill. July 25, 2018).
                                                                                         8
    Case: 1:15-cv-02376 Document #: 169 Filed: 03/23/21 Page 9 of 24 PageID #:1962




charge paying clients for similar work and evidence of fee awards the attorney has

received in similar cases.” Spegon v. Cath. Bishop of Chicago, 175 F.3d 544, 555 (7th

Cir. 1999). In support of his requested rate, Mr. Smolens relies on his own affidavit,

the affidavit of attorney Kenneth Flaxman, and affidavits filed in Capps v. Drake, 14-

cv-441. 5

    As Mr. Smolens states in his affidavit, he has been a practicing litigator since

1985. (Smolens Aff. (Dkt. 160-3)). In 1988 he began representing municipal

defendants in § 1983 civil rights and Title VII discrimination cases. Id. In 2010 he

started his solo practice focused on police misconduct and other civil rights litigation.

Id. A majority of his current practice involves working on civil rights cases on a

contingent fee basis. Id. Since 1988 he has appeared in over 200 cases in the Northern

District of Illinois, all but one was classified as involving “civil rights” claims. Id.

    In Mr. Flaxman’s affidavit, Mr. Flaxman explains that he has been practicing

since 1972, focused on federal civil rights cases, has participated in about 700 federal

rights cases in this district, and about 200 appeals in the Seventh Circuit. 6 (Flaxman

Aff. (Dkt. 160-5). Mr. Flaxman states that his current rate is $750 per hour, though

his litigated fee award has been lower. (Id. pp. 9-10). See e.g. Capps v. Drake, 2019



5The Court agrees with Defendants’ objections to Plaintiff’s reliance on the affidavits of Dana
Kurtz and H. Candace Gorman from the Capps case. Where an attorney relies on the rates
of similar attorneys doing similar work, the Seventh Circuit has “indicated a preference for
third party affidavits that attest to the billing rates of comparable attorneys.” Pickett, 664
F.3d at 640. However Plaintiff cites no authority supporting reliance on affidavits submitted
in a different case in support of different attorneys. The Court disregards these affidavits.

6The Court agrees with Defendants’ objections to Mr. Flaxman’s affidavit to the extent he
opines about the reasonableness of the time expended or the rates charged. That is for the
Court to decide.
                                                                                             9
 Case: 1:15-cv-02376 Document #: 169 Filed: 03/23/21 Page 10 of 24 PageID #:1963




WL 859779 (S.D.Ill. Feb. 22, 2019) (awarding Mr. Flaxman hourly rate of $625); Flora

v. Dart, 2018 WL 2765919 (N.D. Ill. June 9, 2018) ($575 per hour). Mr. Smolens

concedes that Mr. Flaxman is more experienced than him. (Dkt. 160 at 24). And as

Defendants point out, by comparison, Jonathan Loevy, a “top tier of civil rights trial

attorney[]” in Chicago (Awalt v. Marketti, 2018 WL 2332072, at *3 (N.D. Ill. May 23,

2018)), was awarded $550 per hour in Fields v. City of Chicago, 2018 WL 253716, at

*4 (N.D. Ill. 2018). Further, as Defendants note, Mr. Smolens does not claim that his

employment was precluded due to accepting this case.

   The Court finds that while Mr. Smolens’ prior civil rights experience was more

focused on false arrest and excessive force cases for example than inadequate medical

care claims, Mr. Smolens still had the “skill requisite to perform the legal service

properly” in this case. Hensley, 461 U.S. at 430 n. 3. Defendants argue, relying on

Cooper v. Casey, that Mr. Smolens has not shown how his civil rights litigation

experience translates to the particular claim in this case. In Cooper, however, the

Seventh Circuit discussed fees for an attorney who was not a civil rights litigator at

all. 97 F.3d 914, 920 (7th Cir. 1996). Here Mr. Smolens has substantial civil rights

litigation experience, and a lack of specialization in the narrow area of inadequate

medical care for detainees does not render that experience irrelevant. However, given

the hourly rates awarded to other practitioners in this field with even greater

experience, his requested rate of $600 is not appropriate.

   For these reasons the Court will award Mr. Smolens a fee of $475 per hour.




                                                                                   10
    Case: 1:15-cv-02376 Document #: 169 Filed: 03/23/21 Page 11 of 24 PageID #:1964




        2. Brian Coffman

     Mr. Coffman seeks a fee of $475 per hour. Defendants contend that this is

excessive and that an hourly rate of $250 is appropriate. The Court determines that

a fee of $390 per hour in this case is reasonable for Mr. Coffman.

     In support of his rate, Mr. Coffman submitted his own affidavit. (Coffman Aff.

Dkt. 160-7). “While an attorney’s self-serving affidavit alone cannot establish the

market rate for that attorney's services, such affidavits in conjunction with other

evidence of the rates charged by comparable lawyers is sufficient to satisfy the

plaintiffs' burden.” Harper v. City of Chicago Heights, 223 F.3d 593, 604 (7th Cir.

2000). Thus the Court will not rely solely on Mr. Coffman’s own affidavit but will also

consider Mr. Smolen’s affidavit describing his experience working with Mr. Coffman,

and the rates awarded other attorneys with more experience.

     Mr. Coffman began practicing law in 2005 as a litigation associate at a law firm.

(Coffman Aff.). In 2010, he opened Coffman Law Offices, P.C. and his practice is solely

focused on plaintiff personal injury cases. Id. In 2013, he began partnering with

Mottweiler & Smolens, LLP to work on §1983 police misconduct cases and civil rights

violations in the jail setting. Id. This experience and Mr. Coffman’s background in

personal injury cases are relevant to the inadequate medical care claim in this case. 7

At the same time, his affidavit shows that he has considerably less experience than

Mr. Flaxman and less experience than Mr. Smolens. Like Mr. Smolens, Mr. Coffman


7Considering the Hensley factors of the nature and length of the professional relationship
with the client, the skill required, and the attorney’s reputation and ability, the Court also
notes that Coffman was specifically appointed by the Bankruptcy Court to represent the
merits of this case.
                                                                                           11
 Case: 1:15-cv-02376 Document #: 169 Filed: 03/23/21 Page 12 of 24 PageID #:1965




does not claim that his employment was precluded due to accepting this case.

Further, Plaintiff’s reliance on Reid v. Unilever United States, Inc., which Plaintiff

recognizes is a consumer class action, does not support awarding Mr. Coffman his full

requested rate in this case. 2015 WL 3653318 (N.D. Ill. June 10, 2015). See e.g. Fields,

2018 WL 253716, at *3 (disregarding affidavit about rates for attorneys in commercial

litigation).

   For all of these reasons, the Court finds of $390 per hour to be a reasonable rate

for Mr. Coffman in this case.

       3. Nicole L. Barkowski

   Ms. Barkowski seeks a fee of $350 per hour. Defendants argue that Ms.

Barkowski’s hourly rate is unsupported and a rate of $225 is appropriate. The Court

determines that a fee of $310 per hour in this case is reasonable for Ms. Barkowski.

   Ms. Barkowski submitted her own affidavit which states that she graduated law

school in 2008. (Barkowski Aff., Dkt. 160-4). She began working with Richard R.

Mottweiler in the spring of 2009, assisting him with his criminal practice. Id. In 2012

she began concentrating almost exclusively in § 1983 police misconduct cases and

civil rights violations in the jail setting. Id.

   Ms. Barkowski did substantial and substantive work in this case. The Court

considers the time, labor and skill required to work on this case and the fact that Ms.

Barkowski did a significant portion of the work required to prosecute Plaintiff’s claim.

However some reduction from her requested rate is warranted. She does not claim

that her employment was precluded due to accepting this case. Given the rates the



                                                                                     12
    Case: 1:15-cv-02376 Document #: 169 Filed: 03/23/21 Page 13 of 24 PageID #:1966




Court has found reasonable for Mr. Smolens and Mr. Coffman and a comparison of

their experiences on the whole, a $310 hourly rate is reasonable for Ms. Barkowski.

The first three years of her practice was assisting Mr. Mottweiler’s criminal practice

so the Court considers most relevant here her experience starting in 2012 working on

Section 1983 cases. This rate is also on par with other recent civil rights litigation

cases. See Fields, 2018 WL 253716, at *3 (attorneys with about 8 years of litigation

experience awarded $325); Adamik, 2018 WL 3574751, at *4 (awarding $310 as

hourly rate to litigator with five years of experience who did substantial work on

case). 8

     Finally, Defendants do not challenge paralegal Smith’s rate and the Court finds

it reasonable. Although Defendants do not discuss her hours in their response brief,

the objections in their objection chart mainly focus on Ms. Smith doing administrative

tasks. While some could have been done by “an employee at the next rung lower on

the pay-scale ladder” Spegon, 175 F.3d at 553, some involved corresponding with

attorneys or preparing notices of deposition. And considering the size of Mr.

Coffman’s practice, it was reasonable to rely on Ms. Smith to do these tasks.

     C. Defendants’ Objections to Hours

           1. Specific line items not eligible for compensation

     Defendants      object   that   Plaintiff’s   time   records   were   not   generated

contemporaneously. Mr. Smolens explained the billing procedure at his office as



8 In Fields, the two attorneys with 8 years of experience had served as trial counsel or
primary/trial attorney in prior cases. While Ms. Barkowski’s experience is substantial, she
does not state that she has experience serving as lead or primary trial counsel.
                                                                                        13
 Case: 1:15-cv-02376 Document #: 169 Filed: 03/23/21 Page 14 of 24 PageID #:1967




recording time, by hand, on a weekly diary, “in order to provide an ability to recall.”

(see Dkt. 160-3 at ¶34). Then in order to prepare the billing record for submission,

counsel reviewed correspondence, pleadings and the weekly diary. Contemporaneous

timekeeping is preferred but not required. See Douglas v. W. Union Co., 328 F.R.D.

204, 222 (N.D. Ill. 2018) (contemporaneous time keeping preferred but not

mandatory); compare Harper v. City of Chicago Heights, 2002 WL 31010819, at *3

(N.D. Ill. Sept. 6, 2002) (noting that substantially reconstructed billing records may

satisfy obligation to keep contemporaneous records). Defendants object to the time

counsel spent compiling or recreating time entries.

   Plaintiff cites Delgado v. Mak in which the court noted the well-settled principle

that if “a prevailing party is forced to litigate to obtain a fee award, a component of

that award may include a reasonable fee for the time expended in preparing and

litigating the fee petition.” 2009 U.S. Dist. LEXIS 131241, at *2 (N.D. Ill. Apr. 23,

2009) (citations omitted). However, time spent compiling or reconstructing time

records after-the-fact because counsel does not keep contemporaneous records is

different. Defendants identify 63 hours of Plaintiff’s counsel “itemizing” or

“compiling” time records. (Dkt. 167 at 26). And Plaintiff maintains that he has “not

yet sought compensation for litigating this fee petition.” (Dkt. 168 at 11, emphasis

added). The Court will reduce the requested fees by 63 hours on this basis. Because

it is not always clear in the time log (Dkt. 160-2) specifically how much each attorney

spent on the itemizing and recreating time records, the Court will reduce Mr.

Smolens’ time and Ms. Barkowski’s time each by 31.5.



                                                                                    14
 Case: 1:15-cv-02376 Document #: 169 Filed: 03/23/21 Page 15 of 24 PageID #:1968




   The Court also agrees with Defendants that the time spent on Plaintiff’s default

motion and the time spent on Plaintiff’s motion for discovery sanctions, both of which

were denied, should not be awarded. (see Dkts. 21, 59). For the default motion, the

Court will remove 5.75 hours from Smolens’ time, 1 from Barkowski, and .3 from

Coffman. For the sanctions motion, the Court will remove 6 hours of time from

Smolens and 8.75 hours from Barkowski.

   2. Percentage reduction for duplicative and excessive time and
      administrative tasks

   Defendants raise a number of additional objections to the fee petition based on

vague and block billing, fees sought for administrative tasks, and duplicative and

excessive time spent. Having reviewed the two separate time logs (submitted by Mr.

Coffman and the other by Mr. Smolens and Ms. Barkowski) and Defendants’

objections to specific entries (Dkt. 167-10), the Court agrees with some but not all of

Defendants’ objections. However instead of a line-by-line approach to Defendants’

remaining objections, the Court will apply an across-the-board percentage reduction

to the overall hours to account for duplicate and excessive billing and fees sought for

administrative tasks. This approach is appropriate particularly considering the age

of this case, the voluminous time entries submitted, and the challenge of scrutinizing

the many entries. See Fox v. Vice, 563 U.S. 826, 838, 131 S.Ct. 2205 (2011) (“[t]he

essential goal in shifting fees (to either party) is to do rough justice, not to achieve

auditing perfection.”); Harper, 223 F.3d at 605 (“when a fee petition is vague or

inadequately documented, a district court may either strike the problematic entries



                                                                                     15
 Case: 1:15-cv-02376 Document #: 169 Filed: 03/23/21 Page 16 of 24 PageID #:1969




or (in recognition of the impracticalities of requiring courts to do an item-by-item

accounting) reduce the proposed fee by a reasonable percentage.”); Rexam Beverage

Can Co. v. Bolger, 620 F.3d 718, 738 (7th Cir. 2010) (“line-by-line review of the bills

to assess the charges for reasonableness” not required). See also Smith v. Rosebud

Farm, Inc., 2018 WL 4030591, at *5 (N.D. Ill. Aug. 23, 2018) (applying “hybrid

approach” by striking some entries clearly not recoverable and then reducing hours

by a reasonable percentage based on excessive billing and errors in billing records);

Fields, 2018 WL 253716, at *9 (applying percentage reduction); Envirogen Techs., Inc.

v. Maxim Constr. Corp., Inc., 2017 WL 5904663, at *6 (N.D. Ill. Jan. 24, 2017)

(applying across-the-board reduction of 15% in the number of recoverable hours).

   First the Court agrees with Defendants’ objection to the request for compensation

for administrative and clerical tasks. Such tasks which are not compensable include

“organizing file folders, preparing documents, copying documents, assembling filings,

electronically filing documents, sending materials, docketing or ‘logging’ case events

into an internal case tracking system, and telephoning court reporters.” Montanez v.

Chicago Police Officers Fico (Star No. 6284), Simon (Star No. 16497), 931 F. Supp. 2d

869, 881 (N.D. Ill. 2013), aff'd sub nom. Montanez, 755 F.3d 547 (internal citation and

quotations omitted). See also Spegon, 175 F.3d at 553 (“[T]he court should disallow

not only hours spent on tasks that would normally not be billed to a paying client,

but also those hours expended by counsel on tasks that are easily delegable to non-

professional assistance.”). There are a number of entries for clerical tasks. (e.g.

“Review and scan documents obtained from client; conf with NB re contents.” (Dkt.



                                                                                    16
 Case: 1:15-cv-02376 Document #: 169 Filed: 03/23/21 Page 17 of 24 PageID #:1970




160-2, p. 1); e-filing attorney appearance (Dkt. 160-6, p.3). See e.g. Lee v. City of

Chicago, 2008 WL 5377798, at *3 (N.D. Ill. Dec. 18, 2008) (scanning documents was

non-compensable clerical task).

   As to Defendants’ objection to the block billing and to vague entries, the Court

does not find the block billing objectionable. The Court also does not find Mr.

Coffman’s entries to be vague—some are rather detailed. Mr. Smolens and Ms.

Barkowski’s entries are, at times, vague. But of greater concern to the Court is the

presence of duplicate and excessive fee entries. Courts must “scrutinize fee petitions

for duplicative billing when multiple lawyers seek fees.” Schlacher v. Law Offices of

Phillip J. Rotche & Assocs., P.C., 574 F.3d 852, 858 (7th Cir. 2009). Defendants argue

that the billing records in this case demonstrate a significant amount of duplication,

overlapped and excessive efforts. They provide examples such as instances where

multiple attorneys seek fees for reviewing the same scheduling emails or

correspondence of a routine nature or all three attorneys spending significant time

reviewing the same discovery responses. (Dkt. 167 at 28-31). For example both

Coffman and Barkowski spent a significant amount of time reviewing the same

deposition transcripts. (Dkt. 167-10, p.14). Other examples are Smolens and

Barkowski spending time reviewing the already-filed complaint on March 19, 2015,

or Mr. Coffman spending an excessive amount of time reviewing defense counsel’s

appearances on the docket. (Dkt. 160-2, p. 2; Dkt. 160-6).

   The Court understands the staffing of this case given the different backgrounds

and experience of each attorney, and appreciates that Ms. Barkowski performed a



                                                                                   17
 Case: 1:15-cv-02376 Document #: 169 Filed: 03/23/21 Page 18 of 24 PageID #:1971




significant portion of the work given that her requested rate is lower than the other

two attorneys. (Dkt. 160-3 at 17). At the same time, a review of the time logs does

show duplicative or excessive efforts. This case did not go to trial, involved a single

plaintiff, and was not overly complex. Cf. Fields, 2018 WL 253716, at *8 (describing

factors that showed case was highly complex including involving two trials and

required attorneys to master an extensive factual record consisting of two state court

criminal trials and extensive federal criminal proceedings).

   Therefore, the Court finds that an overall reduction of 15% is appropriate. Below

is the lodestar calculation, subtracting specific hours discussed in Sections III.C.1

and III.C.1, and applying the 15% reduction to each attorneys’ total hours.

   Lodestar Calculation
 Attorney          Hours                     Hourly Rate           Total

 Mark F. Smolens       298.56                $475                   $141,816.00

 Brian W. Coffman      204.25                $390                   $79,657.50

 Nicole L. Barkowski 404.6                   $310                  $125,426.00
 Laura Smith           4.3                   $125                  $537.50

Total = $347,437.00

   D. Enhancement or Reduction

   There is “a strong presumption that the lodestar calculation yields a reasonable

attorneys’ fee award.” Pickett, 664 F.3d at 639 (citations omitted). However, if a

“plaintiff has achieved only partial or limited success, the product of hours reasonably

expended on the litigation as a whole times a reasonable hourly rate may be an

excessive amount. This will be true even where the plaintiff's claims were

interrelated, nonfrivolous, and raised in good faith.” Hensley, 461 U.S. at 436. “[T]he

                                                                                     18
 Case: 1:15-cv-02376 Document #: 169 Filed: 03/23/21 Page 19 of 24 PageID #:1972




most critical factor is the degree of success obtained.” Id. “Because damages awards

do not reflect fully the public benefit advanced by civil rights litigation, Congress did

not intend for fees in civil rights cases, unlike most private law cases, to depend on

obtaining substantial monetary relief.” City of Riverside v. Rivera, 477 U.S. 561, 575,

106 S. Ct. 2686, 2695 (1986). Indeed the Seventh Circuit has “rejected the notion that

the fees must be calculated proportionally to damages” but still stressed that courts

should consider “proportionality factors in exercising its discretion in fashioning a

reasonable attorney’s fee.” Anderson v. AB Painting & Sandblasting Inc., 578 F.3d

542, 545 (7th Cir. 2009) (explaining that there may have been good cause for fee

request seven times the amount of damages). “Claim counting” is not permitted so

the court considers Plaintiff’s success in light of the litigation as a whole. See

Dominguez v. Quigley's Irish Pub, Inc., 897 F. Supp. 2d 674, 689 (N.D. Ill. 2012).

   Plaintiff requests a multiplier of twenty-five per cent (25%) based on the

“extraordinary result” in this case. (Dkt. 168 at 15). The result for Plaintiff was good

but considering the case as a whole, cannot be characterized as “excellent” (justifying

the full Lodestar) or “exceptional” (justifying an enhancement). See Hensley, 461 U.S.

at 435 (exceptional success may justify an enhanced award); Cf. Delgado v. Mak, 2009

WL 211862, at *3 (N.D. Ill. Jan. 29, 2009) (after hotly contested five-day trial in §

1983 case where jury found for plaintiff on some but not all of his claims, six-figure

verdict for plaintiff showed plaintiff’s degree of success was excellent, though not

“exceptional,” warranting full fee but not enhancement).




                                                                                      19
 Case: 1:15-cv-02376 Document #: 169 Filed: 03/23/21 Page 20 of 24 PageID #:1973




   This case spanned more than five years, with Plaintiff ultimately settling his

claim against Weatherspoon and Johnson. Of significance was Plaintiff securing

summary judgment on liability in his favor. It cannot be disputed that is rare for a

pretrial detainee alleging inadequate medical care to be awarded summary judgment

in his favor. In fact, Johnson and Weatherspoon filed a motion for summary judgment

asserting their right to a ruling as a matter of law on liability. (Dkt. 84). Instead, the

Court entered judgment against Johnson. (Dkt. 109). While the amount of the

settlement is modest, it was far from insignificant for a detainee in a medical care

case. Moreover, Defendants spending approximately $130,000 defending this case

(Dkt. 167 at 32) was not insignificant and Plaintiff’s counsel’s comparatively larger

fees are not surprising. See Delgado, 2009 WL 211862, at *5 (“many courts have

remarked that [u]sually a plaintiff, who has to carry the burden of proof, spends a

great deal more time on litigation than a defendant”) (cleaned up). And as Plaintiff

points out, Defendants had multiple opportunities to settle this case. See City of

Riverside, 477 U.S. at 581 (defendant “cannot litigate tenaciously and then be heard

to complain about the time necessarily spent by the plaintiff in response.”) (internal

citation and quotations omitted).

   Plaintiff brought five claims, denial of medical care against the individual

defendants, failure to intervene against the individual defendants, Monell claims

against two individual defendants and against Wexford, and a state law claim for

intentional infliction of emotional distress. (Dkt. 33). The Court agrees with Plaintiff

that much of the work was interrelated, even if Plaintiff did not prevail on all of his



                                                                                       20
 Case: 1:15-cv-02376 Document #: 169 Filed: 03/23/21 Page 21 of 24 PageID #:1974




claims or against all Defendants. In the end, Plaintiff prevailed on the “primary aim

in the litigation” (Dominguez, 897 F. Supp. 2d at 690)—establishing a constitutional

violation based on inadequate medical care. The public interest factor here is

significant. See Ratliff v. City of Chicago, 2013 WL 3418070, at *2 (N.D. Ill. July 8,

2013); Fox, 563 U.S. at 833 (“When a plaintiff succeeds in remedying a civil rights

violation, we have stated, he serves “as a ‘private attorney general,’ vindicating a

policy that Congress considered of the highest priority.”).

   Although Defendants do not dispute that Plaintiff is the “prevailing” party, they

contend that a 33% reduction is appropriate in this case. The Court agrees that a

reduction is warranted, though less than 33%. The constitutional right at issue was

undeniably important. Still this was a single-plaintiff case based on events occurring

over a less-than two-month period. Plaintiff sued 30 defendants, and after dismissal

of a number of them, the Court awarded summary judgment to 4 of the 6 remaining

defendants, finding in their favor on most of Plaintiff’s claims including the Monell

claim. Plaintiff reached a settlement with the two remaining defendants, Johnson

and Weatherspoon. Raising a “red flag” that the Court cannot ignore (Anderson, 578

F.3d at 546) is the fact that the amount of fees Plaintiff seeks, even before his

requested enhancement, is more than 25 times the settlement amount he received.

   Plaintiff was successful on a portion of his claim, but his success was limited and

some reduction is warranted. Exercising its discretion to make an “equitable

judgment” (Hensley, 461 U.S. at 437), the Court finds appropriate a reduction to the

lodestar by an additional 15%. See e.g. Adamik, 2018 WL 3574751, at *12 (lodestar



                                                                                   21
 Case: 1:15-cv-02376 Document #: 169 Filed: 03/23/21 Page 22 of 24 PageID #:1975




reduction of 25% appropriate to account for the degree of success achieved);

Sughayyer v. City of Chicago, 2012 WL 2359065 (N.D.Ill. 2012) (reducing the lodestar

by 45% for a total fee $178,000 where the plaintiff recovered $13,000 after a jury

trial); Tauber v. City of Chicago, 33 F.Supp.2d 699, 702 (N.D.Ill.1999) (reducing

lodestar by 40% based on lack of success of total claims). A greater reduction is not

warranted because the Court already reduced the Lodestar by 15% as explained

above to account for some excessive and duplicative billing and fees sought for

administrative tasks. The additional 15% reduction fairly accounts for Plaintiff’s good

but limited success in this case.

   The Court will therefore reduce the lodestar by an additional 15%. The total

amount after this reduction comes to $295,321.45.

   E. Costs

   Plaintiff seeks a total of $7,035.27 in costs. Defendants argue that the costs sought

are either disallowed or requested without support. Plaintiff has the burden of

showing that its claimed costs were reasonable and necessary. Beamon, 411 F.3d at

864; Chi. Plastering Inst. Pension Trust, 570 F.3d at 906.

   Defendants first object to the following costs (and Plaintiff does not address any

of these objections in his reply brief): for Rule 4 waivers, service fees, and color copies

of deposition exhibits. The Court will not allow those costs. Mr. Coffman’s travel to

Texas to take Mr. Mohammed’s deposition also will not be allowed. While a court may

award costs to reimburse witnesses for their reasonable travel (see Majeske v. City of

Chicago, 218 F.3d 816, 825–26 (7th Cir. 2000)), “[a]ttorney travel expenses to attend



                                                                                        22
    Case: 1:15-cv-02376 Document #: 169 Filed: 03/23/21 Page 23 of 24 PageID #:1976




a deposition are not recoverable as costs.” Harkins v. Riverboat Servs., Inc., 286 F.

Supp. 2d 976, 983 (N.D. Ill. 2003) (emphasis added). The $1,022.41 flight for Mr.

Coffman will not be allowed.

      The Court has reviewed Defendants’ other objections and agrees with all of them.

The following table shows the costs that will be awarded or not 9:

    Costs
    New Lawsuit Filing Fee – Northern District of Illinois (BC)              400
    USPS Attempt to serve Rule 4 Waivers & Complaint (BC)                      0
    Judicial Attorney Services, Inc. – Service of subpoena on Lake
    County                                                                     0
    Fedex Officer - Color Copies of Deposition Exhibits                        0

    Depo International - Deposition Appearance Fee - Eric Mizuno             110
    L&L Reporting Service, Inc. – Deposition Appearance & Transcript
    Fee – Trina Weatherspoon & Katie Johnson                               808.3
    L&L Reporting Service, Inc. – Court Reporter Attendance Fee –
    Dep of Laticia Perez                                                     110
    L&L Reporting Service, Inc. – Deposition Appearance &Transcript
    Fee – Lt. Nicholas Kalfas                                              542.9
    L&L Reporting Service, Inc. – Court Reporter Attendance Fee –
    Dep of Jennifer Bibbiano                                                 110
    American Airlines – Flight to attend Deposition                            0
    Bruce D. Graham – Special Process Server                                 400
    McCorkle Litigation Services, Inc. – Deposition Transcript Copying
    Fee – Kurt Johansen                                                    241.2
    MBA Reporting Services, Inc. – Deposition Transcript Copying
    Fee- Mohammed                                                          284.7

    L&L Reporting Service, Inc. – Deposition Transcript Fee –Bibbiano    87.3
    Total                                                             $3094.4


Accordingly the total costs to be awarded are $3,094.40.



9The Court used plaintiff’s counsel’s itemized costs table in Exhibit 8 (Dkt. 160-8). It is
unclear to the Court why the total in that table is $6,349.27 whereas the petition seeks
$7,035.27. Neither party addresses the discrepancy.
                                                                                        23
 Case: 1:15-cv-02376 Document #: 169 Filed: 03/23/21 Page 24 of 24 PageID #:1977




   IV. Conclusion

   For the foregoing reasons, the Court grants Plaintiff’s petition [160] in part and

awards $295,321.45 in attorney’s fees and $3,094.40 in costs, for a total amount of

$298,415.85, against Defendants Katie Johnson and Trina Weatherspoon.

Apportioned between Plaintiff’s counsels’ firms the attorney fee award is $68,165.75

for Coffman Law Offices PC, and $227,155.70 for Mottweiler & Smolens LLP.


                                            E N T E R:


Dated: March 23, 2021

                                            MARY M. ROWLAND
                                            United States District Judge




                                                                                  24
